Citation Nr: 0727455	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-39 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for service 
connected residuals of a left wrist fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbar strain.  

3.  Entitlement to an initial compensable rating for service-
connected residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1991 to August 1991 
and from March 1992 to March 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The RO granted service connection, effective 
December 11, 2002, for residuals of a left wrist fracture, 
residuals of a right knee injury; and lumbar strain.  
Noncompensable ratings were assigned for the residuals of a 
left wrist fracture and the residuals of a right knee injury, 
and a 10 percent rating was assigned for the lumbar strain.  
The veteran appealed the initial ratings assigned.  

The veteran testified at a video conference before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of his testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his service-connected residuals of a 
left wrist fracture, residuals of a right knee injury; and 
lumbar strain are more disabling than what the currently 
assigned ratings represent.  The last VA examination of 
record was conducted in 2003, over 4 years ago, and the 
veteran testified at his video conference that his service-
connected disabilities had worsened since his last VA 
examination.  In light of the foregoing, the veteran should 
be re-examined to determine the current nature, extent and 
severity of his service-connected disabilities.  
Additionally, the 2003 examination did not indicate whether 
the veteran has additional functional limitation due to 
weakness, incoordination, or fatigue.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45.

In light of Deluca, the impact of pain must be considered in 
making a rating determination, and functional loss due to 
pain is to be rated at the same level as functional loss 
where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  Moreover, 38 C.F.R. § 4.59 deems 
painful motion be considered limited motion, even though a 
range of motion may be possible beyond the point when pain 
sets in.  See Powell v West, 13 Vet. App. 31, 34 (1999).

In addition, all pertinent treatment records should be 
obtained and associated with the claims file.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
left wrist, right knee and back, not 
already associated with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left wrist, right knee, and lumbar spine 
disabilities in terms of the Rating 
Schedule.  All indicated tests, including 
X-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to the extent that pain 
limits the functional ability of the left 
wrist, right knee, and back in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the left wrist, right knee, and 
lumbar spine disabilities exhibit 
weakened movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  
Finally, with regard to the lumbar spine, 
the examination report should indicate 
the number of incapacitating episodes 
within the last twelve months, if any.  
With regard to the knee, the examination 
report should indicate whether there are 
any manifestations of the right knee in 
addition to limitation of motion.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



